Citation Nr: 1219749	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  07-22 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for left wrist disorder to include carpal-tunnel syndrome.

2.  Entitlement to service connection for right wrist disorder to include carpal-tunnel syndrome.

3.  Entitlement to service connection for left Achilles tendonitis.

4.  Entitlement to an initial compensable rating prior to March 19, 2007 and entitlement to an initial rating in excess of 50 percent thereafter for obstructive sleep apnea.

5.  Entitlement to an initial rating in excess of 10 percent prior to September 12, 2009 and entitlement to an initial rating in excess of 40 percent thereafter for low back strain with degenerative changes.

6.  Entitlement to an initial rating in excess of 10 percent prior to September 12, 2009 and entitlement to an initial rating in excess of 20 percent thereafter for cervical spine strain with degenerative changes.

7.  Entitlement to an initial compensable rating prior to February 10, 2010 and entitlement to an initial rating in excess of 10 percent thereafter for residuals of a left knee injury, status post anterior cruciate ligament reconstruction.

8.  Entitlement to an initial compensable rating prior to September 12, 2009 and entitlement to an initial rating in excess of 10 percent thereafter for surgical scars on the left knee.

9.  Entitlement to an initial compensable rating for right Achilles tendonitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from May 1984 to May 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeals from rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran failed to report for a hearing which was scheduled in January 2011.  

The issue of entitlement to service connection for separate ratings for objective neurological abnormalities of the spine, to include fecal incontinence and radiculopathy from the cervical and lumbar spine, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for left ankle Achilles tendonitis, for a left wrist disorder and for a right wrist disorder and the issue of entitlement to an increased rating for right Achilles tendonitis and for a surgical scar from the left knee anterior cruciate ligament reconstruction are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to March 19, 2007, there was no evidence of persistent daytime hypersomnolence and the Veteran did not require use of a CPAP machine to treat his obstructive sleep apnea; as of March 19, 2007, treatment for the obstructive sleep apnea required the use of a CPAP machine; during the entire appeal period, there is no evidence of the presence of chronic respiratory failure with carbon dioxide retention or cor pulmonale, or where a tracheostomy (tracheotomy) was required to treat the obstructive sleep apnea.   

2.  Prior to September 12, 2009, the service-connected lumbar spine disability was manifested by complaints of pain and X-ray evidence of arthritis but without evidence of limitation of motion; as of September 12, 2009, the service-connected lumbar spine disability was manifested by limitation of motion of forward flexion to 20 degrees; there is no evidence of ankylosis at any time during the appeal period.   

3.  Prior to September 12, 2009, the service-connected cervical spine disability was manifested by restriction in the forward flexion to 30 degrees and a combined range of motion of 105 degrees; as of September 12, 2009, the service-connected cervical spine disability is manifested by limitation of forward flexion to 10 degrees; there is no evidence of ankylosis of the cervical spine at any time during the appeal period.

4.  Prior to February 10, 2010, the service-connected left knee residuals of the left knee injury, status post anterior cruciate ligament reconstruction was not manifested by any pertinent symptomatology and a full range of motion; as of February 10, 2010, the service-connected knee disability is manifested by limitation of flexion of the left knee to 130 degrees; during the entire appeal period, the knee was stable.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial compensable rating prior to March 19, 2007 and entitlement to an initial rating in excess of 50 percent thereafter for obstructive sleep apnea, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.97, Diagnostic Code 6847 (2011).

2.  The criteria for entitlement to an initial rating in excess of 10 percent prior to September 12, 2009 and entitlement to an initial rating in excess of 40 percent thereafter for low back strain with degenerative changes, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2011).

3.  The criteria for entitlement to an initial rating of 20 percent but no more prior to September 12, 2009 and entitlement to an initial rating of 30 percent but no more thereafter for cervical spine strain with degenerative changes, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2011).

4.  The criteria for entitlement to an initial compensable rating prior to February 10, 2010 and entitlement to an initial rating in excess of 10 percent thereafter for residuals of a left knee injury, status post anterior cruciate ligament reconstruction, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5261 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations set forth certain notice and assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After reviewing the claims folders, the Board finds that the appellant has been notified of the applicable laws and regulations which set forth the criteria for entitlement to increased ratings for the disabilities adjudicated by this decision.  The Veteran was provided with the requisite notice in July 2005, May 2008, and July 2010 VCAA letters.  

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The Board finds that all notice required by VCAA and implementing regulations was furnished to the appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

In this case, the RO's decisions came before complete notification of the veteran's rights under the VCAA.  It is arguable that the VCAA notice was not timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board finds, however, that any defect with respect to the timing of the VCAA notice in this case was harmless error for the reasons specified below.  Subsequent to the rating decisions on appeal, the RO did provide notice to the claimant regarding what information and evidence was needed to substantiate the claims and the Veteran has had the chance to submit evidence in response to the VCAA letters.  Under these circumstances, the Board finds that all notification and development action needed to render a fair decision on the claims decided herein has been accomplished and that adjudication of the claims, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  See Dingess/Hartman, supra.

In the present appeal, the appellant was provided with notice of what types of information and evidence were needed to substantiate his claims in the July 2005 VCAA letter and he was provided with notice of the types of evidence necessary to establish a disability rating or an effective date for the disability on appeal in the July 2010 VCAA letter. 

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

The Veteran was provided with appropriate VA examinations for his claims which are adjudicated by this decision.  The examiners who conducted 2009 and 2010 VA examinations recorded the Veteran's subjective complaints and made physical findings.  The findings were reduced to writing and in a manner which allows for them to be applied to the pertinent rating criteria for disabilities adjudicated by this decision.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion concerning the issues on appeal decided herein have been met.  38 C.F.R. § 3.159(c)(4).  The Board finds that the requirements of 38 C.F.R. § 3.159(c)(4) have been met.  No additional pertinent evidence has been identified by the appellant as relevant to the issues on appeal decided herein.  Under the circumstances of this particular case, no further action is necessary to assist the appellant.

Competency and Credibility

The appellant can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain and decreased range of motion.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the appellant as a lay person has not been shown to be capable of making medical conclusions; thus, his statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  While the appellant is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).

However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous."  Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  The Court found the veteran's lay testimony regarding varicose vein symptomatology in service represented competent evidence.

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

Although the appellant is competent in certain situations to provide a diagnosis of a simple condition such as varicose veins, the appellant is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

In increased rating claims, an appellant's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010)

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr.

General increased rating criteria

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity resulting from a disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

When there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007), Fenderson v. West, 12 Vet. App. 119 (1999).

Entitlement to an initial compensable rating prior to March 19, 2007 and entitlement to an initial rating in excess of 50 percent thereafter
 for obstructive sleep apnea.

In June 2005, the Veteran submitted a claim of entitlement to service connection, in pertinent part, for obstructive sleep apnea.  In January 2006, the RO granted service connection for the disability and assigned a noncompensable evaluation effective in June 2005.  The Veteran thereafter perfected an appeal with the initial disability assigned for the obstructive sleep apnea.  In February 2010, the RO granted an increased rating to 50 percent for the service-connected obstructive sleep apnea, effective from March 19, 2007.  The Veteran did not indicate he was satisfied with the ratings assigned and the issue remains on appeal.  

The service-connected obstructive sleep apnea is evaluated under Diagnostic Code 6847.  Under the provisions of Diagnostic Code 6847, a noncompensable rating for sleep apnea is assigned if asymptomatic but with documented sleep disorder breathing.  38 C.F.R. § 4.97, Diagnostic Code 6847.  A 30 percent rating is assigned if there is persistent daytime hypersomnolence.  Id.  A 50 percent disability rating contemplates sleep apnea that requires use of a breathing assistance device such as a CPAP machine.  Id.  The highest rating of 100 percent is warranted for chronic respiratory failure with carbon dioxide retention or cor pulmonale, or where a tracheostomy (tracheotomy) is required.  Id. 

The Board finds that an increased rating is not warranted at any time during the appeal period.  The competent evidence of record demonstrates that, prior to March 20, 2007, there was no evidence of any pertinent obstructive sleep apnea symptomatology such as persistent daytime hypersomnolence.  The Veteran has not alleged such a fact pattern.  

At the time of an August 2005 VA examination, the Veteran denied having to use a CPAP machine.  

In November 2006, the Veteran underwent a polysonogram.  The diagnosis from the examination was mild obstructive sleep apnea.  It was recommended that the Veteran have an overnight CPAP titration.  This document does not indicate that the Veteran was prescribed a CPAP machine at this time.  

The Board finds the evidence of record demonstrates that, as of March 20, 2007, the service-connected obstructive sleep apnea is manifested by the requirement for a CPAP machine but there is no evidence of the presence of chronic respiratory failure with carbon dioxide retention or cor pulmonale or a tracheostomy (tracheotomy) in the medical records.

In January 2007, it was noted that the Veteran had poor sleep hygiene.  There was no indication that the Veteran experienced persistent daytime hypersomnolence.  

A March 2007 private clinical record reveals that the Veteran was prescribed the use of a CPAP machine for treatment of his service-connected obstructive sleep apnea.  The Veteran underwent a CPAP-Polysomnogram.  The diagnosis was obstructive sleep apnea.  

At the time of a September 2009 VA examination, the Veteran reported he had been diagnosed with obstructive sleep apnea and he had it for six years.  He had trouble staying awake during daytime hours and he felt tired throughout the day and night.  He used a CPAP machine for treatment.  He did not experience any overall functional impairment from the obstructive sleep apnea.  

As there is no evidence of pertinent obstructive sleep apnea symptomatology prior to March 19, 2007, nor evidence of the presence of chronic respiratory failure with carbon dioxide retention or cor pulmonale, or where a tracheostomy (tracheotomy) was required subsequent to that date, an increased rating is not warranted at any time during the appeal period for the obstructive sleep apnea.  

Entitlement to an initial rating in excess of 10 percent prior to September 12, 2009 and entitlement to an initial rating in excess of 40 percent thereafter
 for low back strain with degenerative changes.

In June 2005, the Veteran submitted a claim of entitlement to service connection, in pertinent part, for back problems.  In January 2006, the RO granted service connection for low back strain with degenerative disc disease and herniated nucleus pulposus and assigned a 10 percent evaluation effective June 2005.  The Veteran thereafter perfected an appeal with the initial disability assigned for the disability.  In February 2010, the RO granted an increased rating to 40 percent for the service-connected low back strain with degenerative disc disease and herniated nucleus pulposus, effective from September 12, 2009.  The Veteran did not indicate he was satisfied with the rating assigned and the issue remains on appeal.  

The service-connected back disability is evaluated under Diagnostic Code 5242.  Effective September 26, 2003, the regulations for rating disabilities of the spine were most recently revised, and the diagnostic codes were reclassified.  The reclassified diagnostic codes include 5236 (sacroiliac injury and weakness), 5237 (lumbosacral strain), 5242 (degenerative arthritis of the spine), and 5243 (intervertebral disc syndrome).  68 Fed. Reg. 51454 (Aug. 27, 2003).  The code for intervertebral disc syndrome (DC 5243), permits rating under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating when all disabilities are combined.  38 C.F.R. § 4.71a, DCs 5237, 5242, 5243.

The September 2003 regulation revisions set forth a General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease as follows:

Unfavorable ankylosis of the entire spine (100 percent);

Unfavorable ankylosis of the entire thoracolumbar spine (50 percent);

Forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent);

For forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent);

For forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of height (10 percent).  Id.

When rating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

When the above rating criteria are applied to the current claim, the Board finds that, prior to September 2009, the service-connected low back disability did not warrant a compensable evaluation as it was not productive of any pertinent symptomatology to warrant a rating in excess of 10 percent.  

At the time of an August 2005 VA examination, the Veteran reported he experienced back pain in the morning for which he took Motrin.  Physical examination revealed a full range of motion in all planes.  There was no pain, lack of endurance, fatigue, weakness or incoordination of the lumbar spine noted.  No intervertebral disc syndrome was present.  

A July 2006 X-ray examination of the lumbar spine was interpreted as revealing multilevel degenerative changes.  The worse degree of canal narrowing was L3-4.  The worse degree of neural foraminal narrowing was at L4-5.  A laminectomy defect was not well appreciated at L4.  

In January 2007, the Veteran complained of low back pain with lumbar radiculopathy.  There was no indication that the back pain was productive of any limitation of motion.  

A February 2007 private clinical record includes the annotation that the Veteran had a history of low back pain.  There was no indication that the back pain was productive of any limitation of motion.  

In May 2007, the Veteran informed a clinician that he continued to experience some lower back and neck pain.  There was no indication that the back pain was productive of any limitation of motion.  

The medical evidence of record dated prior to September 2009 indicates that the service-connected back disability was manifested by complaints of pain but without any limitation of motion or evidence of muscle spasm or guarding severe enough to result in abnormal gait nor is there evidence of abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  This symptomatology warrants no more than a 10 percent disability evaluation under the pertinent Diagnostic Code.  There essentially was pain on motion for which a compensable rating was assigned.

The Board finds that, as of September 2009, the service-connected low back disability was productive of, at most, limitation of motion of forward flexion to 20 degrees without evidence of ankylosis or intervertebral disc syndrome.  This warrants, at most, a 40 percent evaluation under Diagnostic Code 5242 which is the rating currently assigned as of the date of this examination report.  

On VA examination in September 2009, the Veteran reported he had been diagnosed with a herniated disc.  The condition had been present for one year.  The Veteran reported he experienced stiffness, fatigue, decreased motion and numbness.  He had weakness of the spine, leg and foot.  He reported that he had fecal leakage which occurred more than 2/3 of the day and was extensive.  He did not require a pad.  He also reported bladder problems including urinating every two hours and urinary urgency.  There was no urinary incontinence.  Pain was constant and traveled to the low back, leg and foot.  During flares he experiences limited mobility.  He had one emergency room visit between 2000 and 2005.  The condition did not result in any incapacitation.  The overall functional impairment reported by the Veteran was bed rest and limited mobility.  Physical examination of the thoracolumbar spine revealed no evidence of muscle spasm, guarding or weakness and a normal muscle tone.  No radiating pain was present.  Musculature was normal.  No atrophy of the limbs was noted.  No ankylosis was present.  The range of motion of the thoracolumbar spine was flexion to 20 degrees with pain beginning at 20 degrees.  Extension was to 10 degrees with pain beginning at 10 degrees.  Right lateral flexion was to 30 degrees.  Left lateral flexion was to 30 degrees.  Right rotation was to 30 degrees.  Left lateral rotation was to 30 degrees.  Repetitive motion testing was not possible because of pain in the low back.  There were no signs of intervertebral disc syndrome.  The diagnosis from the examination was low back strain with degenerative disc disease and herniated nucleus pulposus.  The effect of the conditions on the Veteran's usual occupation was difficulty sitting at his desk for more than 30 minutes.  The difficulty with the Veteran's activities of daily living was difficulty sitting, walking and exercising.  

The Board's determination does not change upon consideration of pain on use or during flares for the lumbar spine.  The 40 percent evaluation assigned is the maximum based on range of motion, exclusive of ankylosis.  While the examiner who conducted the September 2009 VA examination noted that repetitive range of motion testing was not possible due to low back pain, the Board finds this does not equate to a finding of ankylosis of the spine.  During the entire appeal period, the Veteran had some motion in his spine.  The Board believes that, if ankylosis or its equivalent were present, a health care professional would have noted that somewhere in the medical record.  Without an objective finding of the presence of ankylosis, the Board finds a rating in excess of 40 percent for the lumbar spine.  The criteria for a 40 percent evaluation for the lumbar spine list movement of forward flexion of the lumbar spine to 30 degrees or less.  In this case, the medical evidence demonstrates that the Veteran has less than 30 degrees of forward flexion but without a finding of ankylosis, even when pain on use is considered.  

The Board finds that the evidence of record is against a finding that the service-connected lumbar spine disability is productive of any incapacitating episodes at any time during the appeal period.  While there are references in the clinical records to the presence of severe back pain and the Veteran reporting he sought bed rest, there are no references in the clinical records to the presence of incapacitating episodes.  The Veteran denied this symptomatology at the time of the September 2009 VA examination.  The examiner who conducted this examination specifically determined that the Veteran did not have intervertebral disc syndrome of the lumbar spine.  An increased rating is not warranted for the service-connected lumbosacral spine disability based on intervertebral disc syndrome and incapacitating episodes.  The Board notes that no health care provider is on record as prescribing any bed rest to treat the Veteran's back.   

Entitlement to an initial rating in excess of 10 percent prior to September 12, 2009 and entitlement to an initial rating in excess of 20 percent thereafter
 for cervical spine strain with degenerative changes.

In June 2005, the Veteran submitted a claim of entitlement to service connection, in pertinent part, for stiffness in the neck.  In January 2006, the RO granted service connection for cervical spine strain with degenerative changes and assigned a 10 percent evaluation effective June 2005.  The Veteran thereafter perfected an appeal with the initial disability assigned for the disability.  In February 2010, the RO granted an increased rating to 20 percent for the service-connected l cervical spine strain with degenerative changes, effective from September 12, 2009.  The Veteran did not indicate he was satisfied with the rating assigned and the issue remains on appeal.  

The service-connected cervical spine disorder is evaluated under Diagnostic Codes 5010-5237.  

Under Diagnostic Codes 5010, arthritis due to trauma substantiated by X-ray findings will be rated as degenerative arthritis under Diagnostic Code 5003.  Diagnostic Code 5003 specifies that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  See 38 C.F.R. § 4.71a , Diagnostic Codes 5003 and 5010. 

Diagnostic Code 5237 is evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  Under this Diagnostic Code, a 10 percent rating is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

The Board finds that, prior to September 12, 2009, the service-connected cervical spine disability was manifested by restriction in the range of motion of forward flexion the cervical spine to 30 degrees and a combined range of motion of 105 degrees without evidence of ankylosis.  This warrants a 20 percent evaluation, but no more under Diagnostic Code 5237.  

At the time of the August 2005 VA examination, the range of motion of the cervical spine was determined to be normal.  There was no pain, lack of endurance, fatigue, weakness or incoordination of the cervical spine.  There was no intervertebral disc syndrome present.  This extent of symptomatology does not warrant a compensable evaluation under the pertinent Diagnostic Code.  

A January 2007 private clinical record included the annotation that the Veteran had neck pain and a restricted cervical range of motion.  The lateral range of motion of the cervical spine was determined to be 30 degrees to the left and 15 degrees to the right.  right rotation was to 15 degrees, left rotation was to 15 degrees and antero-flexion was to 30 degrees.  

In May 2007, a physician encouraged the Veteran to continue exercise including continuing to run. 

In May 2007, the Veteran informed a clinician that he continued to experience some lower back and neck pain.  

A progress report/discharge summary dated in June 2007 reveals the Veteran had received physical therapy from May 2007 to June 2007.  He reported his dominant pain alternated between his lumbar spine and his cervical spine.  At the time the record was generated, his cervical spine was worse.  It was noted that the Veteran had demonstrated significantly limited cervical and lumbar range of motion with no significant change since the initial examination.  The Veteran reported his range of motion stopped but did not indicate that there was a pain increase.  

A rating in excess of 20 percent is not warranted prior to September 12, 2009 when the service-connected cervical spine disability is evaluated based on pain on use and during flares.  No health care professional has attempted to quantify the extent of additional disability which exists (if any) upon consideration of pain on use or during flares.  

The Board finds the evidence of record demonstrates that, as of September 12, 2009, the service-connected cervical spine disability was productive of limitation of forward flexion to 10 degrees of flexion when pain on use was considered and no evidence of ankylosis.  This symptomatology equates, at most, to the 30 percent evaluation.  

On VA examination in September 2009, the Veteran reported having degenerative changes in the cervical spine.  The condition had been present for nine years.  He reported he experienced stiffness, fatigue, decreased motion and numbness.  He had weakness of the spine and leg.  He had fecal leakage which occurred more than 2/3 of the day and was extensive.  He did not require a pad.  He also reported bladder problems including urinating every two hours and urinary urgency.  There was no urinary incontinence.  Pain was constant and in the neck, shoulders, arms and travels to the neck and back.  During flares he experiences limited mobility.  The condition did not result in any incapacitation.  The overall functional impairment reported by the Veteran was loss of neck mobility.  

Physical examination of the cervical spine revealed no evidence of muscle spasm, guarding, weakness, loss of tone or atrophy of the limbs.  Radiating pain was present which went into the back of the head and into the back.  No ankylosis was present.  The entire cervical spine was tender.  The range of motion of the cervical spine was flexion to 30 degrees with pain beginning at 10 degrees.  Extension was to 30 degrees with pain beginning at 20 degrees.  Right lateral flexion to 30 degrees with pain beginning at 30 degrees.  Left lateral flexion was to 45 degrees.  Right rotation was to 60 degrees with pain beginning at 30 degrees.  Left lateral rotation was to 80 degrees.  Repetitive motion testing was not possible because of pain in the neck with range of motion.  There were no signs of intervertebral disc syndrome.  The pertinent diagnosis was cervical spine strain with degenerative changes.  

As set out above, the range of motion for forward flexion was determined to be 30 degrees without pain but only degrees 10 before pain was present.  The Board finds that the 10 degrees range of motion is the appropriate range of motion to evaluate the Veteran's cervical spine claim under.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board's determination does not change upon consideration of pain on use or during flares for the cervical spine.  The 30 percent evaluation to be assigned is the maximum based on range of motion, exclusive of ankylosis.  While the examiner who conducted the September 2009 VA examination noted that repetitive range of motion testing was not possible due to neck pain, the Board finds this does not equate to a finding of ankylosis of the spine.  During the entire appeal period, the Veteran had some motion in his cervical spine.  The Board believes that, if ankylosis or its equivalent were present, a health care professional would have noted that somewhere in the medical record.  Without an objective finding of the presence of ankylosis, the Board finds a rating in excess of 30 percent for the cervical spine is not warranted.  The criteria for a 30 percent evaluation for the cervical spine list movement of forward flexion of the cervical spine to 15 degrees or less.  In this case, the medical evidence demonstrates that the Veteran has less than 15 degrees of forward flexion in the cervical spine but without a finding of ankylosis, even when pain on use is considered.  

A rating in excess of 30 percent is not warranted as there is no competent evidence of the presence of ankylosis of the cervical spine.  During the entire appeal period, the Veteran was able to move his spine.  

The Board finds that the evidence is against finding that the service-connected cervical spine disability is productive of any incapacitating episodes.  While there are references in the clinical records to the presence of severe back pain, there are no references in the clinical records to the presence of incapacitating episodes.  The Veteran denied this symptomatology at the time of the September 2009 VA examination.  An increased rating is not warranted for the service-connected cervical spine disability based on intervertebral disc syndrome and incapacitating episodes.  The Board notes that no health care provider is on record as prescribing any bed rest to treat the Veteran's spine.   

Entitlement to an initial compensable rating prior to February 10, 2010 and entitlement to an initial rating in excess of 10 percent thereafter for residuals of a left knee injury, status post anterior cruciate ligament reconstruction.

In June 2005, the Veteran submitted a claim of entitlement to service connection, in pertinent part, for anterior cruciate ligament surgery on the left knee.  In January 2006, the RO granted service connection for degenerative joint disease of the left knee status post anterior cruciate ligament reconstruction and assigned a noncompensable evaluation, effective June 2005.  The Veteran thereafter perfected an appeal with the initial disability assigned for the disability.  In May 2010, the RO granted an increased rating to 10 percent for the service-connected degenerative joint disease of the left knee status post anterior cruciate ligament reconstruction, effective from February 20, 2010.  The Veteran did not indicate he was satisfied with the rating assigned and the issue remains on appeal.  

The service-connected left knee disability is evaluated under Diagnostic Code 5260.  

Diagnostic Code 5260 provides for the evaluation of limitation of flexion of the knee.  A noncompensable evaluation is warranted when flexion is limited to 60 degrees.  A 10 percent rating is warranted when it is limited to 45 degrees and a 20 percent rating is warranted when it is limited to 30 degrees.  A 30 percent rating contemplates limitation to 15 degrees.

Another potentially applicable Diagnostic Code is Diagnostic Code 5261.  

Diagnostic Code 5261 provides for the evaluation of limitation of extension of the knee.  A 0 percent rating is warranted when leg extension is limited to 5 degrees.  A 10 percent rating is warranted when it is limited to 10 degrees, and a 20 percent rating is warranted when it is limited to 15 degrees.  Extension limited to 20 degrees warrants a 30 percent evaluation, extension limited to 30 degrees warrants a 40 percent evaluation, and a 50 percent evaluation contemplates extension limited to 45 degrees.

In VAOPGCPREC 9-04, VA General Counsel held that separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee.  VAOPGCPREC 9-04.  Specifically, where a Veteran has both limitation of flexion and limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id.

Normal range of motion of the knee for VA purposes is 0 degrees of extension and 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

The Board finds that, prior to February 20, 2010, the service-connected left knee disability was not manifested by any pertinent symptomatology.  There is no evidence of the presence of limitation of motion.  There is no evidence of problems with the stability of the knee.  This symptomatology does not warrant a compensable evaluation under the pertinent Diagnostic Code.  

At the time of an August 2005 VA examination, the Veteran reported he injured his anterior cruciate ligament during active duty which was repaired.  At the time of the examination, he reported his knee does okay.  Physical examination revealed the range of motion of the knee was normal with flexion to 140 degrees and extension to 0 degrees.  

On VA examination in September 2009, the Veteran reported he experienced pain, stiffness, lack of endurance and fatigability in his left knee.  He denied locking, subluxation, giving way and dislocation.  Flares of pain occurred daily or more frequently.  During flares he was limited in his physical activities.  The pain level was a 2.  The Veteran reported the overall functional impairment was the knee was stiff and limited physical activity.  Physical examination revealed tenderness but no instability, abnormal movement, effusion, weakness, redness, deformity, heat, guarding of movement, malalignment or drainage.  No subluxation was present nor was there locking pain, genu recurvatum.  Crepitus was present.  The range of motion of the left knee was within normal limits from 0 degrees of extension to 140 degrees of flexion.  There was no additional limitation of any kind after repetitive testing.  The diagnosis was left knee injury status post anterior cruciate ligament  reconstruction with surgical scar.  

The Board's finding does not change upon consideration of limitation of function of the knee based on pain on use or during flares.  Repetitive testing was conducted and the range of motion did not change.  No other findings were made regarding limitation of motion due to pain.  

The Board finds that, as of February 2010, the service-connected left knee disability is manifested by, at most, painful left knee motion with restriction in motion to 130 degrees of flexion.  The knee was stable.  This symptomatology warrants, at most, a 10 percent disability evaluation under the pertinent Diagnostic Code.  

On VA examination in February 2010, the Veteran reported stiffness in the left knee.  He denied weakness, swelling, heat, giving way, lack of endurance, locking, fatigability, deformity, tenderness, drainage, effusion, subluxation, pain and dislocation.  The Veteran denied flare-ups of pain.  The condition had not resulted in any incapacitation in the past 12 months.  The Veteran reported the overall functional impairment was that it hurt to run.  Physical examination revealed that the range of motion of the left knee was flexion to 130 degrees with pain beginning at 130 degrees and extension to 0 degrees.  Repetitive motion testing did not result in any additional disability.  The diagnosis was status post anterior cruciate ligament reconstruction with surgical scars, left knee.  Stability tests were within normal limits for the left knee.  The Veteran reported pain on walking.  

The Board's finding does not change upon consideration of limitation of function of the knee based on pain on use or during flares.  Repetitive testing was conducted and the range of motion did not change.  No other findings were made regarding limitation of motion due to pain.  


Extraschedular consideration

The above determination is based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point during the appeal period have any of the service-connected disabilities been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321.

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as 'governing norms' (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, 22 Vet. App. 111.

In this case, the Board finds that schedular criteria are adequate to rate the disabilities adjudicated by this decision.  For sleep apnea, the Veteran had reported having to use a CPAP machine and also being tired.  This symptomatology is contemplated under Diagnostic Code 6847.  For the spinal disabilities, the Veteran has reported pain and stiffness which results in limitation of motion in the spine.  The General Rating Formula for Diseases and Injuries of the Spine is based on evaluating limitation of motion.  The Veteran has reported pain and limitation of motion in his left knee.  Diagnostic Code 5260 and 5261 uses this symptomatology to evaluate knees.  The Board finds the rating criteria are more than adequate to describe the disabilities adjudicated by this decision.  There is no indication that any of the disabilities adjudicated by this decision are manifested by an unusual clinical presentation.  Accordingly, the threshold requirement for invoking the procedures set forth in 38 C.F.R. §  3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

ORDER

Entitlement to an initial compensable rating prior to March 19, 2007 and entitlement to an initial rating in excess of 50 percent from there on for obstructive sleep apnea is not warranted.  The appeal is denied.

Entitlement to an initial rating in excess of 10 percent prior to September 12, 2009 and entitlement to an initial rating in excess of 40 percent from there on for low back strain with degenerative changes is not warranted.  The appeal is denied.

Entitlement to a rating of 20 percent prior to September 12, 2009 and entitlement to a rating 30 percent from there on for cervical spine strain with degenerative changes is granted.  The appeal is allowed to this extent subject to the law and regulations governing the award of monetary benefits.

Entitlement to an initial compensable rating prior to February 10, 2010 and entitlement to an initial rating in excess of 10 percent from there on for residuals of a left knee injury, status post anterior cruciate ligament reconstruction is not warranted.  The appeal is denied.

REMAND

The Veteran has claimed entitlement to service connection for bilateral wrist disorders to include carpal-tunnel syndrome.  The RO denied the claims in January 2006 based on the report of an August 2005 VA examination.  This examination report included the pertinent diagnoses of joint conditions of the wrists which were resolved.  The examiner did not provide an opinion as to whether the Veteran had a wrist disorder at any time during the appeal period.  In McClain v. Nicholson, 21 Vet. App. 319 (2007) it was held that: With regard to the requirement that a claimant have a current disability before service connection may be awarded ... this requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain, at 321.  

The Board finds a VA examination is required in order to obtain a medical opinion as to whether the Veteran experienced a wrist disorder to include carpal-tunnel syndrome at any time during the appeal period.  The Board notes that, subsequent to the August 2005 VA examination report, clinical records associated with the claims file document the presence of wrist disorders to include carpal-tunnel syndrome.  Furthermore, one of the records suggests a potential etiologic link between a service-connected disability and carpal-tunnel syndrome.  A January 2007 private clinical record includes the annotation that the Veteran had carpal-tunnel syndrome.  A May 2007 private clinical record which was reported to be a clinical summary includes a pertinent diagnosis of bilateral cervical radiculopathy (nerve root irritation) with associated carpal-tunnel syndrome.  As there is competent evidence of the existence of carpal-tunnel syndrome subsequent to the August 2005 VA examination report and some evidence of in-service injury in the form of the Veteran's allegations of wrist symptomatology during active duty, the Board finds the Veteran should be afforded a current VA examination to determine if the wrist disorders noted in the claims file are etiologically linked to the Veteran's active duty service or to a service-connected disability.  

The Veteran has claimed entitlement to an increased rating for Achilles tendonitis of the right ankle and is also claiming entitlement to service connection for Achilles tendonitis of the left ankle.  A review of the claims file demonstrates that the Veteran reported in August 2005 that he was currently seeing a Dr. Rowley who had been treating him for Achilles.  No attempt has been made by VA to obtain this evidence which is potentially relevant to both the service connection and the increased initial rating claim concerning Achilles tendonitis.  Attempts must be made to obtain this evidence.  If the attempts are unsuccessful, the Veteran must be provided with proper notification.  

One VA examination to address the Veteran's claim for an increased rating for the surgical scar on the left knee is dated in September 2009.  At that time, the examiner provided conflicting evidence regarding the Veteran's service-connected scar or scars.  The examiner reported "There is a scar precisely located on the left knee are two scars secondary to ACL reconstruction in 3/1999, each approximately measures 14 cm. X 0.4 cm.  This is a linear scar.  The entire scar measures 14 cm. X 0.4 cm.  The scar is painful on examination."  The rest of the description of the scar is all in the singular.  The pertinent diagnosis was scar, status post anterior cruciate ligament reconstruction left knee injury.  It is not apparent to the Board if the examiner was reporting that the Veteran had two scars which were tender and painful or only one.  The discrepancy in the description of the pertinent scar or scars must be cleared up prior to the Board adjudicating this claim.  Further complicating matters, the Board notes that when service connection was originally granted in May 2007, it was only for a single scar from the anterior cruciate ligament reconstruction.  However, in February 2010, the RO granted an increased rating for surgical scars on the left knee.  

On examination in February 2010, a single scar, reported as 11 cm X 0.5 cm was noted.  It was described as not painful.  Further review is indicated.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for a surgical scar or scars on the left knee, for Achilles tendonitis and/or for carpal-tunnel syndrome.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.  The Board is particularly interested in obtaining copies of the medical records from Dr. Rowley who treated the Veteran for Achilles tendonitis.  Regardless of the Veteran's response, obtain all outstanding VA medical records.  

2.  The Veteran must be afforded a VA examination to determine the nature and extent of his bilateral wrist disorder.  The claims folder is to be made available to the examiner to review.  The examination report should be annotated to reflect this review.  

The examiner should opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the Veteran has a wrist disorder or disorders which were related to active service or to a service-connected disability.  The examiner must address the May 2007 private clinical record which seems to link carpal-tunnel syndrome to the Veteran's service-connected cervical spine disability.  The examiner must determine if the Veteran had a wrist disorder or disorders at any time during active duty or thereafter, even if currently resolved.  

A complete rationale for any opinions advanced must be provided.  If any opinion cannot be provided without resort to speculation, the examiner should so state and then provide a rationale for why the opinion would require resort to speculation.  

3.  Schedule the Veteran for an examination by an appropriately qualified health care professional to evaluate the pertinent scar or scars of the left knee.  The claims folder is to be made available to the examiner to review.  The examination report should be annotated to reflect this review.  The examiner must determine if the anterior cruciate ligament reconstruction was productive of one or more than one scar and must provide accurate descriptions of the scar or scars sufficient to rate under the pertinent Diagnostic Codes.  The scar(s) should also be measured.

4.  Thereafter, please review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the examination reports to ensure that it is responsive to and in compliance with the directives of this remand and, if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional development deemed necessary, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case, which addresses all of the evidence obtained after the issuance of the last Supplemental Statement of the Case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


